Case: 12-16507       Date Filed: 01/27/2015      Page: 1 of 2


                                                                        [DO NOT PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 12-16507
                                   Non-Argument Calendar
                                 ________________________

                         D.C. Docket No. 5:11-cc-00100-LGW-JEG

ANTHONY PEARSON, SR.,
OLIVIA PEARSON,
As parents of Anthony Pearson, Jr.,

                                                                         Plaintiffs-Appellants,

                                              versus

CSX TRANSPORTATION CO.,

                                                                         Defendant-Appellee.

                                 ________________________

                        Appeal from the United States District Court
                           for the Southern District of Georgia
                              ________________________

                                       (January 27, 2015)

Before MARTIN and FAY, * Circuit Judges.

PER CURIAM:




*
    This opinion is being entered by a quorum pursuant to 28 U.S.C. § 46(d).
              Case: 12-16507      Date Filed: 01/27/2015   Page: 2 of 2


      The panel vacates the opinion issued in this case on July 11, 2013. We

reissue this opinion by a quorum.

      This is an appeal from the grant of defendant-appellee’s, CSX

Transportation Co. (CSXT), motion for summary judgment against plaintiffs-

appellants, Anthony Pearson, Sr. and Olivia Pearson, on their wrongful death claim

for the death of their son, Anthony Pearson, Jr., at a railroad crossing.

      We have independently reviewed the record in this appeal, the briefs, and

the arguments of counsel. In a thorough, well-reasoned decision, we find that the

district court properly granted summary judgment to CSXT on the Pearsons’s

claims on the basis of the overwhelming evidence.

      There is no evidentiary support that CSXT was negligent in any way, as the

district court so found. The district court also correctly determined that the sole

proximate cause of the Pearsons’s son’s tragic death was his own reckless conduct.

      Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                           2